April 30, 2012 American United Life Insurance Company(R) One American Square P.O. Box 368 Indianapolis, Indiana 46206-0368 Telephone (317) 285-1869 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:OneAmerica Funds, Inc. American United Life Insurance Company(R) File No. 033-30156 Dear Sir or Madam: This is to certify that the most recent amendment to the Registration Statement of theOneAmericaFunds,Inc. was filedelectronicallyand that the form of prospectusand Statement of AdditionalInformationthat would have been filed underparagraph (b) or (c) of Rule 497 under theSecurities Act of 1933 do not differ from thosecontained in the most recentamendmentto theRegistration Statement. No fees are required in connection with this filing.Please call me at (317)285-1588 with any questions or comments regarding the attached. Cordially, /s/ Richard M. Ellery Richard M. Ellery Associate General Counsel American United Life Insurance Company(R)
